Motion by respondent to dismiss appeal from a judgment of the County Court, Orange Comity, entered May 27, 1963. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of such appeals from the County Court, Orange County. The motion and the appeal are therefore transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order No. 47 of this court, dated July 12, 1962). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.